         Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 1 of 27
                                                    Exhibit 4A


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                 §
In re:                                                           § Chapter 11
                                                                 §
SHERIDAN HOLDING COMPANY I, LLC, et al.,1                        § Case No. 20-31884 (DRJ)
                                                                 §
                                  Reorganized Debtors.           § (Jointly Administered)
                                                                 §

                                     ORDER APPROVING:
                               (I) ADMINISTRATION EXPENSES;
                      (II) CLASS COUNSEL FEES AND EXPENSES; AND
                             (III) CLASS REPRESENTATIVES FEE

         Upon the Motion for Approval of: (I) Administration Expenses; (II) Class Counsel Fees

and Expenses; and (III) Class Representative Fees (the “Motion”) [Docket No. 182] by the Class

Representatives, Kyle Allan Taylor, Tony R. Whisenant, Stanley Ray Born and Ronda Jean

Born, and Settlement Class Counsel,2 seeking entry of an Order approving: (I) $94,000 as

payment of the Administration Expenses due to JND Legal Administration, LLC (“JND”), the

court-appointed Settlement Administrator, for its services and expenses in administering this

Settlement; (II) forty percent of the remaining Settlement Proceeds (after reducing the Settlement

Proceeds by $94,000.000 for the payment of Administration Expenses due to JND and after

adjustment for Monies Payable to Opt-Outs) ($2,000,000.00 or less depending on the Opt-Outs)
1
  The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
  federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I
  , LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan
  Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092).
  The location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas
  77056. “Debtors” refers to these same entities before the Effective Date of the Amended Joint Prepackaged Plan of
  Reorganization of Sheridan Holding Company I, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the
  Bankruptcy Code (the “Plan”) [ECF 11].
2
  Capitalized terms used but not defined herein have the meanings assigned to such terms in the Motion and the
  Settlement Agreement, dated March 20, 2020, (the “Settlement Agreement”), which is attached as Exhibit 1 to the
  Preliminary Approval Order (I) Directing the Application of Bankruptcy Rule 7023, (II) Preliminarily Approving the
  Class Settlement, (III) Appointing the Settlement Administrator, (IV) Approving the Form and Manner of Notice to
  Class Members, (V) Certifying a Class, Designating Class Representatives, and Appointing Class Counsel for
  Settlement Purposes Only, (VI) Scheduling a Settlement Fairness Hearing to Consider Final Approval of the Settleme
  nt, and (VII) Granting Related Relief (the “Preliminary Approval Order”) [ECF 123].

                                                        1
      Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 2 of 27




as Class Counsel Fees, $117,532.82145,503.72 as reimbursement of Class Counsel’s reasonable

and necessary litigation expenses in the Class Lawsuit, Born Action, and the Bankruptcy

Proceeding, and $50,000.00 as a reserve for Additional Expenses (defined below) actually

incurred through distribution and reconciliation of the Taylor Settlement Account and as

approved pursuant to the protocol set forth in the Order; and (III) two percent of the remaining

Settlement Proceeds, after adjustment for Monies Payable to Opt-Outs ($100,000 or less

depending on the Opt-Outs) as the Class Representatives Fee to be divided in thirds with

one-third to Mr. Taylor, one-third to Mr. Whisenant, and one-third to the spouses Mr. and Mrs.

Born for contributing their time and efforts to prosecuting the Class Lawsuit and/or Born Action

and obtaining a common fund recovery for the Settlement Class; and

       this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

this Court having entered its Judgment (I) Directing the Application of Bankruptcy Rule 7023

(II) Certifying the Settlement Class for Settlement Purposes Only, (III) Finally Approving the

Settlement Agreement, and (IV) Granting Related Relief [ECF ____], finding the Settlement to

be fair, adequate, and reasonable and concluding it should be finally approved; and this Court

having found that it may enter this Order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is permissible pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found rule

7023 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and, by

incorporation, rule 23 of the Federal Rules of Civil Procedure (the “Civil Rules”) applies to the

Settlement and the Motion; and this Court having found that the relief requested in the Motion is

in the best interest of the Debtors’ estate, their creditors, the Settlement Class, the Class



                                                2
      Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 3 of 27




Representatives, Settlement Class Counsel, and other parties in interest; and this Court having

found that the notice of the Motion and opportunity for hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed

the Motion and having heard the statement in support of the relief requested herein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

and upon all of the proceedings had before this Court; and after due deliberation and sufficient

cause appearing therefor and pursuant to the findings of fact and conclusions of law below, it is

HEREBY ORDERED THAT:

       1.      In accordance with the Settlement Agreement, the Settlement Administrator shall

pay $94,000.00 from the Settlement Proceeds to JND as payment for its services and expenses in

administering this Settlement.

       2.      In accordance with the Settlement Agreement, the Settlement Administrator shall

pay forty percent of the remaining Settlement Proceeds (after reducing the Settlement Proceeds

by $94,000.000 for the payment of Administration Expenses due to JND and after adjustment for

Monies Payable to Opt-Outs)($2,000,000.00 or less depending on the Opt-Outs) as Class

Counsel Fees. As set forth in the findings of fact and conclusions of law below, the Court finds

the requested award to be reasonable under the factors enumerated in Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974) as applied under Tenth Circuit federal

common law in Gottlieb v. Barry, 43 F.3d 474 (10th Cir. 1994), which governs the award of fees

and expenses under the Settlement Agreement, and because Settlement Class Counsel’s work

continues well beyond the Settlement Fairness Hearing.




                                                 3
      Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 4 of 27




       3.     In accordance with the Settlement Agreement, the Settlement Administrator shall

pay $[INSERT DOLLAR AMOUNT]145,503.72 as reimbursement of Class Counsel’s

reasonable and necessary litigation expenses in the Class Lawsuit, Born Action, and the

Bankruptcy Proceeding from the Settlement Proceeds.

       4.     The Settlement Administrator shall reserve $50,000.00 of the Settlement Proceeds

for Additional Expenses as actually incurred through distribution and reconciliation of the

Taylor Settlement Account and as approved pursuant to the protocol set forth in this Order.

       5.     In accordance with the Settlement Agreement, the Settlement Administrator shall

pay two percent of the remaining Settlement Proceeds, after adjustment for Monies Payable to

Opt-Outs ($100,000 or less depending on the Opt-Outs) as the Class Representative Fee (also

referred to as the “Case Contribution Award”) to be divided in thirds with one-third to Mr.

Taylor, one-third to Mr. Whisenant, and one-third to the spouses Mr. and Mrs. Born for

contributing their time and efforts to prosecuting the Class Lawsuit and/or Born Action and

obtaining a common fund recovery of $5,000,000.00 for the Settlement Class.




                                                4
       Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 5 of 27




                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

A.      Under the Settlement Agreement, Tenth Circuit Federal Common Law Governs the
        Substantive Issues as Well as the Request for Administration Expenses, Class
        Counsel Fees and Expenses, and the Class Representative Fee.

        6.       Prior to the Debtors’ decision to seek bankruptcy protection in this District, the

Court takes judicial notice that the underlying Class Action3 and Born Action4 were being

litigated in the federal and state courts of Oklahoma and, as such, the Parties contractually

agreed that the Settlement Agreement shall be governed by Tenth Circuit federal common law

with respect to both the substantive issues as well as the reasonable award of class fees and

expenses and administration expenses, to wit:

             Governing Law. To promote certainty, predictability, the full enforceability
             of this Agreement as written, and nationwide application, the Parties agree
             that this Agreement shall be governed solely by any federal law as to due
             process, class certification, judgment, collateral estoppel, res judicata, release,
             settlement approval, allocation, case contribution award, the right to and
             reasonableness of attorneys’ fees and expenses, and all other matters for
             which there is federal procedural or common law, including Tenth Circuit
             federal law regarding federal equitable common fund class actions.

ECF 123, Ex. 1, Settlement Agreement at ¶ 2.8.

        7.       The Court finds that this choice of law provision complies with Tenth Circuit

common law choice of law and/or conflicts of law principles and should be and is hereby

enforced. See Sprague v. Ticonic Nat’l Bank, 307 U.S. 161, 165, 59 S.Ct. 777, 779, 83 L.Ed.

1184 (1939); Boyd Rosene & Assocs., Inc. v. Kansas Mun. Gas Agency, 174 F.3d 1115, 1121

(10th Circ. 1999) (citing Restat. 2d of Conflict of Laws, § 187, cmt. 3 (2nd 1988)); Cecil v. BP

3
    The Class Lawsuit refers to the consolidated action styled Taylor, et al. v. Sheridan Production Company, LLC,
  No. CIV-18-029-JWD, in the United States District Court for the Western District of Oklahoma. Whisenant, et al.
  v. Sheridan Production Company, LLC, No. CIV-18-029-JWD, in the United States District Court for the
  Western District of Oklahoma was consolidated with Taylor being designated the lead case.
4
    The Born Action refers to the action styled Born, et al. v. Sheridan Production Company, LLC, No.
  CJ-2012-47, in the District Court of Caddo County, Oklahoma.

                                                         5
      Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 6 of 27




America Production Co., No. 16-CV-410-KEW, 2018 WL 8367957, **2-3, ¶¶ 12-13 (E.D. Okla.

Nov. 19, 2018); Chieftain Royalty Co. v. XTO Energy Inc., No. 11-cv-29-KEW, 2018 WL

2296588, at *2, ¶ 6(d)-(e) (E.D. Okla. Mar. 27, 2018).

B.     The Administration Expenses are Reasonable.

       8.     The Settlement Agreement specifically defined Settlement Proceeds as

“$5,094,000.00, of which $94,000.00 is to pay ‘Administration Expenses’”. [Settlement

Agreement at ¶1.34]. The Settlement Agreement further defined Administration Expenses as:

       The reasonable expenses incurred pursuant to the Plan of Allocation and
       Distribution which is attached as Exhibit A, and the Orders of the Bankruptcy
       Court which relate to administration of this Agreement. Such expenses shall be
       paid exclusively from the Settlement Proceeds and shall include costs, fees and/or
       expenses incurred or charged in connection with the following:

              (a)     Efforts to obtain current and accurate information regarding the
                      identities of the and addresses of Settlement Class members;

              (b)     Preparation, mailing, and publication of all notices required to be
                      sent to Settlement Class members;

              (c)     Maintenance of the dedicated website to facilitate communications
                      with Settlement Class members and their access to information;

              (d)     Responding to telephone and electronic inquiries regarding the
                      settlement by Settlement Class members;

              (e)     Implementation of the Plan of Allocation and Distribution
                      (including, but not limited to, the cost to print and mail
                      Distribution Checks, and the cost of experts to calculate the
                      allocation and distribution);

              (f)     Fees and expenses associated with the establishment and
                      maintenance of the Taylor Settlement Account…;

              (g)     Fees and expenses of the Settlement Administrator [JND Legal
                      Administration, the court-appointed Settlement Administrator];

              (h)     Costs of preparing and mailing Distribution Checks and tax
                      documentation to members of the Settlement Class at the time
                      specified in this Agreement; and

                                                6
      Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 7 of 27




              (i)     Fees and expenses of bankruptcy counsel to represent the
                      Settlement Class hired by Settlement Class Counsel with hourly
                      fees and expenses presented at the Settlement Fairness Hearing.

Id. at ¶1.1. For performing the services enumerated in subparagraphs (a) through (g) above,

excluding any costs for experts in (e) above, for this class action settlement involving 17,843

Class Members, the Settlement Administrator agreed to limit its total claim for Administration

Expenses to $94,000.00. Keough Decl. at ¶¶ 4 & 16. For this reason, $94,000.00 was designated

to pay Administration Expenses within the definition of Settlement Proceeds in the Settlement

Agreement.

       9.     Under Rule 7023 of the Federal Rules of Bankruptcy and, by incorporation, Rule

23 of the Federal Rules of Civil Procedure, “the court may award reasonable attorney’s fees and

nontaxable costs that are authorized by law or by the parties’ agreement.” See FED. R. CIV.

PROC. 23(h). Where a settlement agreement calls for the costs of administration to be borne by

the settlement fund, the court should approve the same. See, e.g., In re High-Tech Emp. Antitrust

Litig., No. 11-CV-2509-LHK, 2013 WL 6328811, at *5, ¶ 16 (N.D. Cal. Oct. 30, 2013)

(permitting “All costs incurred in disseminating Notice and administering the Settlement shall be

paid from the Settlement Fund, pursuant to the Settlement Agreement”). The Court finds these

Administration Expenses are reasonable in light of the number of Class Members involved and

the amount of money to be distributed.

C.     The Fee Request is Reasonable.

       10.    In addition to the agreed amount of Administration Expenses, Rule 23 of the

Federal Rules of Civil Procedure allows the court to award, “reasonable attorney’s fees… that

are authorized by law or by the parties’ agreement.” See FED. R. CIV. PROC. 23(h); Brown v.

Phillips Petroleum Co., 838 F.2d 451, 45 (10th Cir. 1988). Here, the requested fees are

                                                7
      Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 8 of 27




authorized by Tenth Circuit federal common law and the express agreement of the parties

applying said law.

       11.     Based upon the evidence submitted and the applicable authority, the Court

approves calculation of Class Counsel Fees (the “Fee Request”) as a percentage of the

Settlement Proceeds. District courts have discretion to apply either the percentage of the fund

method or the lodestar method – but, in the Tenth Circuit, the percentage of the fund method is

the preferred method. See Gottlieb, 43 F.3d at 482-83 (10th Cir. 1994); Brown, 838 F.2d at

454-55; Uselton v. Commercial Lovelace Motor Freight, 9 F.3d 849, 853-54 (10th Cir. 1993);

Chieftain Royalty Co. v. Laredo Petro., Inc., No. CIV-12-1319, 2015 WL 2254606, at *3 (W.D.

Okla. May 13, 2015) (“In the Tenth Circuit, the preferred approach for determining attorneys’

fees in common fund cases is the percentage of the fund method.”). Further, in a percentage of

the fund recovery case such as this, where Tenth Circuit federal common law is used to

determine the reasonableness of the attorneys’ fees under Rule 23(h). Brown, 838 F.2d at 456 &

n.3; Cecil, 2018 WL 8367957, *3, ¶15 (neither lodestar analysis nor lodestar cross-check is

required); Chieftain Royalty Co. v. QEP Energy Co., No. CIV-11-212-R, 2013 WL 12090676, at

*3 (W.D. Okla. May 31, 2013) (lodestar analysis is not required); CompSource Okla. v. BNY

Mellon, N.A., No. CIV 08-469-KEW, 2012 WL 6864701, at * 8, ¶ 22(c) (E.D. Okla. Oct. 22,

2012) (“A majority of circuits recognize that trial courts have the discretion to award fees based

solely on a percentage of the fund approach and are not required to conduct a lodestar analysis in

common fund class actions.”). Rather, the court may make general findings regarding the

expenditure of time and labor based on the record as a whole. See, e.g., Chieftain v. Marathon

Oil Co., No. CIV-17-334-SPS, 2019 WL 7758915, at * 9 (E.D. Okla. Mar. 8, 2019) (“The Tenth

Circuit has repeatedly held that a lodestar cross check is not required.”); Northumberland County



                                                8
      Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 9 of 27




Ret. Sys. v. GMX Res. Inc., No. CIV-11-520, 2014 WL 12014020, at ¶ 7 (W.D. Okla. July 31,

2014). Courts sitting within the Tenth Circuit prefer the percentage of the recovery method

because it eliminates disputes about the reasonableness of raterates and hours, conserves judicial

resources, and aligns the interest of class counsel and the class members to maximize recovery

from defendants.

       12.     When determining attorneys’ fees under the percentage of the fund method, the

Tenth Circuit evaluates the reasonableness of the requested fee by analyzing the factors set forth

in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). See Brown, 838

F.2d at 454-55. Not all factors apply in every case, and some deserve more weight than others

depending on the facts at hand. Brown, 838 F.2d at 456. Based on the evidence and law, the

Court finds the requested fee of forty percent of the Settlement Proceeds (less the $94,000.00 in

Administration Expenses due to the Settlement Administrator and less the Monies Payable to

Opt-Outs) is reasonable under the applicable Johnson factors.

       13.     The twelve Johnson factors are: (1) the time and labor required; (2) the novelty

and difficulty of the questions presented by the litigation; (3) the skill required to perform the

legal services properly; (4) the preclusion of other employment by the attorneys due to

acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time

limitations imposed by the client or the circumstances; (8) the amount in controversy and the

results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the

undesirability of the case; (11) the nature and length of the professional relationship with the

client; and (12) awards in similar cases. Gottlieb, 43 F.3d at 482, n. 4.

       14.     Here, the evidence shows that, under the most important factor – results obtained

– the requested Class Counsel Fees are fair and reasonable. This Settlement represents a



                                                  9
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 10 of 27




recovery of 54% of the actual damages calculated, and this recovery was obtained despite the

pending bankruptcy proceedings reflecting the Debtors’ challenging financial situation. See

Brown, 838 F.2d at 456 (holding this factor may be given greater weight when “the recovery [is]

highly contingent and that the efforts of counsel were instrumental in realizing recovery on

behalf of the class.”); FED. R. CIV. P. 23(H) adv. Comm. Note (explaining for a “percentage” or

contingency-based approach to class action fee awards, “the results achieved is the basic starting

point”).

         15.    In valuing the result obtained for purposes of determining a reasonable fee to

award under the Tenth Circuit’s preferred percentage of recovery method, it is well-established

that the fee award should be based on the total economic benefit bestowed on the class. See, e.g.

Fager v. Centurylink Comm’cns, No. 14-cv-00870, 2015 WL 13357867, at *3 (D.N.M. June 25,

2015) (collecting cases), aff’d by 854 F.3d 1167 (10th Cir. 2016); see also Boeing Co. v. Van

Gemert, 444 U.S. 472, 479 (1980) (explaining that, in common fund cases, the fee to be awarded

should be based on “the full value of the benefit to each absentee member” obtained through the

“entire judgment fund”). Here, the result obtained is a monetary recovery of $5,000,000.00, i.e.,

the Settlement Proceeds as adjusted. The benefits of this Settlement are guaranteed and will be

automatically bestowed on the Settlement Class. This provides real value to the Settlement

Class:

         Importantly, this is a cash recovery that will be distributed to Class Members
         automatically. There are no claim forms to fill out, no elections to make, and no
         documentation to scavenge out of old records. Indeed, Class Members do not
         have to take any action whatsoever to receive their benefits. The only thing Class
         Members need to do is not opt out and wait for their checks to be distributed after
         the Court grants final approval of the Settlement.

See Cecil, 2018 WL 8367957, *6, ¶ 21. There are no claim forms to fill out, no elections to

make, and no supporting documentation to find. Indeed, Class Members need only remain in the

                                                 10
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 11 of 27




Class to receive their benefits. Accordingly, the “results obtained” factor strongly supports the

requested fee.

       16.       The Court also finds that the other Johnson factors support the requested Class

Counsel Fees. The findings with respect to each remaining factor are:

                 a. Time and Labor. The Joint Declaration of Class Counsel and the individual

                    time records show the law firms invested substantial time in researching,

                    investigating, prosecuting, and resolving this case. Class Counsel Decl. at ¶¶

                    7- 15 & 29. The Court finds that this factor supports the Fee Request.

                 b. Novelty and Difficulty. Class actions are known to be complex and

                    vigorously contested. The claims involve difficult and highly contested issues

                    of Oklahoma oil and gas law and class certification law that are litigated in

                    multiple forums. See Chieftain Royalty Co., et al v. Marathon Oil Co., No.

                    CIV-17-334-SPS, 2019 WL 7758915, at * 5, ¶ 6(o) (E.D. Okla. Mar. 8, 2019)

                    (“Class actions are known to be complex and vigorously contested… The

                    legal and factual issues in this case involved complex and highly technical

                    issues.”). Class Counsel litigated such difficult issues against the vigorous

                    opposition of highly skilled defense counsel. Moreover, Defendants asserted a

                    number of defenses to the Settlement Class’ claims that would have to be

                    overcome if the Class Lawsuit continued to trial. Despite these hurdles, Class

                    Counsel obtained a significant recovery for the Settlement Class. Thus, the

                    immediacy and certainty of this recovery, when considered against the very

                    real risks of recovering nothing in the Bankruptcy Proceeding or continuing to

                    a difficult trial and possible appeal, support the requested Class Counsel Fees.



                                                 11
Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 12 of 27




          Class Counsel Decl. at ¶ 30. The Court finds that this factor supports the Fee

          Request.

       c. Skill required. Only a small number of law firms handle royalty class

          litigation because of the nuanced intersection of class action and oil and gas

          law and the expense of funding such a large and potentially long-lasting

          endeavor. Class Counsel Decl. at ¶ 31. The declarations submitted in support

          of the Motion prove that the Class Lawsuit and Born Action called for Class

          Counsel’s considerable skill and experience in oil and gas and complex class

          action litigation to bring it to a successful conclusion. See Chieftain Royalty

          Co., et al v. Marathon Oil Co., No. CIV-17-334-SPS, 2019 WL 7758915, at *

          5, at ¶ 6(p) (E.D. Okla. Mar. 8, 2019) (“I find the Declarations prove that this

          Litigation called for Class Counsel’s considerable skill and experience in oil

          and gas and complex class action litigation to bring it to such a successful

          conclusion, requiring investigation and mastery of complex facts, the ability

          to develop creative legal theories, and the skill to respond to a host of legal

          defenses.”). Defendants were also represented by skilled class action defense

          attorneys. The quality of representation by counsel on both sides of this Class

          Lawsuit was high. The Lawsuits involved here have continued for eight years

          and likely would have continued for years longer. Without the experience,

          skill, and determination displayed by all counsel involved, the Settlement

          would not have been reached. The Court finds that this factor supports the

          request for Class Counsel Fees.




                                       12
Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 13 of 27




       d. Preclusion of Other Cases. This is not a significant factor in contingent class

          action litigation. Settlement Class Counsel has only a finite number of hours

          to invest in class action cases. This one case, by itself, would not have caused

          declination of other cases; nor did it create any representational conflicts that

          prevented Class Counsel from taking cases that were offered to Class

          Counsel.

       e. Customary Fee. Messrs. Taylor and Whisenant, Mr. and Mrs. Born, and

          Class Counsel negotiated and agreed to prosecute the cases based on a forty

          percent contingent fee. See Taylor Decl. at ¶ 11; Whisenant Decl. at ¶ 9; Born

          Jt. Decl. at ¶ 8; and Class Counsel Decl. at ¶ 16. This Court takes judicial

          notice that a forty percent contingency fee is within the range of the

          “customary fee” in oil and gas class actions in state and federal courts within

          the Tenth Circuit over the past 15 years. See Chieftain v. Marathon Oil, 2019

          WL 7758915, at * 7, at ¶6(t) (E.D. Okla. Mar. 8, 2019) (“The fee [40%]

          represents the market rate and is in the range of the ‘customary fee’ in oil and

          gas class actions… over the past 15 years.”); id. at *7, at ¶ 6(v) (I find a 40%

          fee is consistent with the market rate for high quality legal services in royalty

          underpayment class actions like this.”); see also, e.g., Fitzgerald Farms, LLC

          v. Chesapeake Operating, LLC, No. CJ-2010-38, 2015 WL 5794008, at *3

          (Okla. Dist. Ct., Beaver County, July 2, 2015) (collecting Oklahoma cases to

          find in “the royalty underpayment class action context, the customary fee is a

          40% contingency fee” and awarding 40% fee of $119 million common fund).

          The requested Class Counsel Fees are in line with the typical fee awarded by


                                       13
        Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 14 of 27




                       courts in Oklahoma, which is within the Tenth Circuit, in similar cases, and

                       supports approval. The Class Representatives’ declarations also demonstrate

                       their support of the fairness and reasonableness of the Fee Request. See

                       Taylor Decl. at ¶ 23; Whisenant Decl. at ¶ 21; Born Jt. Decl. at ¶ 18. The

                       Court finds that this factor supports the Fee Request.

                   f. Fixed Hourly or Contingent Fee. As set forth above, Class Counsel

                       undertook this Class Lawsuit on a purely contingent fee basis (with the

                       amount of any fee being subject to Court approval), assuming a substantial

                       risk that it would yield no recovery and leave them uncompensated. See Class

                       Counsel Decl. at ¶¶ 16-26. Courts consistently recognize that the risk of

                       receiving little or no recovery is a significant factor in considering an award

                       of attorneys’ fees. See Chieftain v. Marathon Oil, 2019 WL 7758915, at *8, ¶¶

                       6(w) & 6(x) (E.D. Okla. Mar. 8, 2019). (“If Class Counsel had not been

                       successful, they would have received zero compensation (not to mention

                       reimbursement for expenses).”); see also, Cecil, 2018 WL 8367957, *8, at ¶

                       26. Indeed, a plaintiff’s counsel may expend thousands of hours litigating

                       royalty underpayment class actions where the courts denied class certification

                       and, thus, a plaintiff’s counsel would receive no remuneration or

                       reimbursement of expenses whatsoever despite their diligence and expertise.5

                       The Court finds it would not have been economically prudent or feasible if

                       Class Counsel were to pursue the case under any prospect that the Court

                       would award a fee on the basis of normal hourly rates. Class Counsel Decl. at

5
      See, e.g., Schell v. Oxy USA, Inc., 814 F.3d 1107, 1112 & 1125-26 (10th Cir. 2016) (despite winning summary
    judgment in favor of plaintiff class after seven years of litigation, no attorney’s fee was awarded).

                                                         14
Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 15 of 27




          ¶ 20; see Cecil, 2018 WL 8367957, *8, at ¶ 26. This agreed-upon contingent

          fee reflects the value of this Class Lawsuit as measured when the risks and

          uncertainties of litigation still lay ahead. See Cecil, id. at *8, at ¶ 26;

          CompuSource, 2012 WL 6864701, at *8; Chieftain v. Laredo Petroleum, 2015

          WL 2254606, at *2. The Court finds this factor strongly supports the Fee

          Request.

       g. Time Limitations. This is not a factor in this case and does not influence the

          Court’s decision.

       h. Amount in Controversy and Result Obtained. The amount in controversy

          here was approximately $9.2 million according to the expert retained for the

          Settlement Class. The $5 million recovery was approximately 54% of the

          principal damages and was obtained while Debtors prepared for filing for

          bankruptcy. Class Counsel Decl. at ¶ 36. As detailed above, this is the most

          important factor in awarding attorneys’ fees in the class action context and

          strongly supports the requested Class Counsel Fees here. Considering the

          totality of the circumstances and the uncertainty of recovery had this case

          proceeded without settlement, the Court finds this factor strongly supports the

          fee request.

       i. Experience, Reputation, and Ability of Counsel. The law firms comprising

          Settlement Class Counsel have extensive experience, demonstrated ability,

          and are well-respected, as shown by the evidence. Class Counsel Decl. at ¶¶

          1-4 & 38 - 39. The Court finds this factor supports the requested Class

          Counsel Fees.


                                      15
Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 16 of 27




       j. Undesirability. With Defendants represented by sophisticated defense

          counsel, Class Counsel understood this lawsuit would be a lengthy, expensive,

          time-consuming, and arduous undertaking. Very few attorneys have the desire

          to take on the risk involved in class actions, much less a class action against a

          large oil and gas company such as the Debtors and SPC. Class Counsel Decl.

          at ¶ 40. Indeed, in another complex royalty class action that Rex Sharp settled,

          the Oklahoma state court explained:

                     Few law firms are willing to litigate cases requiring review
                     of tens of thousands of pages of detailed contracts and
                     accounting records, advance payment of hundreds of
                     thousands of dollars in consultants and expert witness fees,
                     and investment of substantial time, effort, and other
                     expenses throughout an unknown number of years to
                     prosecute a case with high risk, both at trial and appellate
                     levels.

          Fitzgerald Farms, 2015 WL 5794008, at *8. Even firms that are willing to

          accept the risk of royalty underpayment class actions usually will not invest

          the time and expenses necessary to prosecute smaller cases like this Class

          Lawsuit. Class Counsel Decl. at ¶ 40. Nevertheless, Class Counsel did so, and

          ultimately achieved an exceptional recovery on behalf of the Settlement Class,

          in consideration of the totality of the circumstances involving this protracted

          litigation. The Court finds that this factor supports the Fee Request.

       k. Nature and Length of Professional Relationship with Client. Although of

          little relevance in a case where the client does not engage regularly in

          litigation to warrant a discounted hourly rate, this factor supports the Fee

          Request.   Settlement    Class    Counsel    met   and    worked    with   Class

          Representatives many times throughout the Class Lawsuit, including before

                                       16
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 17 of 27




                   the various actions were filed. Class Counsel Decl. at ¶ 41. Class

                   Representatives zealously represented the Class, making themselves available

                   to address the litigation whenever needed. Taylor Decl. at ¶¶ 14 – 18, 26;

                   Whisenant Decl. at ¶¶ 11 – 17, 24; Born Decl. at ¶¶ 5 – 13, 22. Class

                   Representatives support the Fee Request. Taylor Decl. at ¶ 23; Whisenant

                   Decl. at ¶ 23; Born Decl. at ¶¶ 18-19. The Court finds that this factor supports

                   the Fee Request.

               l. Awards in Similar Cases. As addressed above under the “Customary Fee”

                   factor, forty percent is the customary and usual fee award recognized by

                   federal courts within the Tenth Circuit. See ¶ 16(e), supra; see also, Class

                   Counsel Decl. at ¶ 42; see also, Class Counsel Decl., Exhibit L, Table of

                   Oklahoma Cases awarding forty percent contingency fee. Applying Tenth

                   Circuit common law to this analysis, the Court finds that this factor supports

                   the Fee Request.

       17.     In summary, upon consideration of the governing law, the evidence presented, the

pleadings on file in this case and in the underlying Class Lawsuit and the Born Action, and the

arguments of the parties, the Court finds that the Johnson test is appropriately applied to the Fee

Request and that each of the applicable Johnson factors weighs heavily in favor of the Fee

Request. It is the opinion of this Court that the Fee Request of forty percent of the Settlement

Proceeds of $5 million is fair and reasonable and is hereby approved.

C.     The Expenses Request is Reasonable Under Tenth Circuit Federal Common Law

       18.     “As with attorney’s fees, an attorney who creates or preserves a common fund for

the benefit of a class is entitled to receive reimbursement of all reasonable costs incurred… in



                                                17
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 18 of 27




addition to the attorney fee percentage.” Vaszlavik v. Storage Tech. Corp., No. 95-B-2525, 2000

WL 1268824, at *4 (D. Colo. Mar. 9, 2000) (citing Blum, 465 U.S. at 573); Fed. R. Civ. Proc.

23(h) (authorizing the Court to reimburse counsel for “non-taxable costs that are authorized by

law.”). See Cecil Fee Order at ¶30.

       19.     The Court finds that, as of May 15, 2020, Class Counsel has advanced or incurred

$117,532.82 $145,503.72 in reasonable and necessary litigation expenses. Class Counsel Decl. at

¶¶ 45 - 47. These costs are largely expenses for experts, but also include routine expenses of

copying, court fees, postage and shipping, phone charges, legal research fees, depositions, travel,

and document production and review, which are typical of large, complex class actions such as

this. The Court finds that these expenses were reasonably and necessarily incurred by Class

Counsel and are directly related to the prosecution and resolution of this Class Lawsuit. Class

Counsel is awarded $117,532.82 $145,503.72 in expenses previously incurred.

D.     Protocol Reimbursement of Additional Expenses Incurred Before Settlement is
       Fully Administered.

       20.     In addition to the itemized Administration Expenses and any out-of-pocket

expenses of Class Counsel, Class Counsel anticipates incurring additional Administration

Expenses and out-of-pocket expenses (the “Additional Expenses”) before the Settlement is fully

administered. Class Counsel may seek approval of Additional Expenses in accordance with the

following procedures:

               a. Class Counsel may file on the docket in this case a statement of Administration
                  Expenses and Class Counsel out-of-pocket expenses incurred (each, an
                  “Expense Statement”) not more than once every month.

               b. Each Statement shall itemize the Additional Expenses. If the Additional
                  Expenses include Administration Expenses for bankruptcy counsel to represent
                  the Settlement Class, the Expense Statement shall include a summary
                  statement of bankruptcy counsel setting forth the hourly fees and expenses for
                  its reasonable services rendered to, and reasonable and documented expenses


                                                18
Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 19 of 27




          incurred on behalf of, the Settlement Class. Such summary statements will set
          forth the number of hours and the applicable rates for the bankruptcy counsel
          professionals and paraprofessionals during the relevant period and will provide
          generalized summaries containing a reasonable amount of detail describing the
          work performed by bankruptcy counsel in representing the Settlement Class
          during the period covered by the statement.

       c. The Settlement Administrator shall post each Expenses Statement on the
          website established for the administration of the Settlement Agreement
          promptly following the filing of the Expense Statement.

       d. Any objections to any Fee Statements are to be filed with the Court and served
          upon the parties listed below (the “Notice Parties”), so that they are received
          by all parties no later than fourteen (14) days from the date the Fee Statement
          is filed with the Bankruptcy Court (the “Objection Period”):

               i.    Kirkland & Ellis LLP, Attn: Spencer Winters and Jaimie Fedell, 300
                    North LaSalle, Chicago, IL 60654, jaimie.fedell@kirkland.com and
                    spencer.winters@kirkland.com;

              ii.   Kirkland & Ellis LLP, Attn: Rachael Bazinski, 601 Lexington Avenue,
                    New York, NY 10022, rachael.bazinski@kirkland.com;

             iii.    Crowe & Dunlevy, Attn: John J. Griffin, Jr., 324 North Robinson
                    Avenue, Suite 100, Oklahoma City, OK 73102,
                    john.griffin@crowedunlevy.com;

             iv.     Sharp Law, LLP, Attn: Rex Sharp and Barbara Frankland, 5301 W.
                    75th Street, Prairie Village, KS 66208, rsharp@midwest-law.com and
                    bfrankland@midwest-law.com;

              v.     Diamond McCarthy, LLP Attn: Charles Rubio, 295 Madison Avenue,
                    27th Floor, New York, NY 10017, CRubio@diamondmccarthy.com;

             vi.    Grant Law Firm, P.L.L.C., Attn: Michael E. Grant, 512 N.S. 12th
                    Street, Oklahoma City, OK 73103, de1471@cosinet.net;

             vii.   DeVore Law Firm, P.L.C., Attn: Allan DeVore and Jandra Cox, 5709
                    NW 132nd St., Oklahoma City, OK 73142, dlf@DeVoreLawOK.com;

            viii.   Vinson & Elkins LLP, Attn: William Wallander and Erec R.
                    Winandy; 2001 Ross Avenue, Suite 3900, Houston, TX 75201,
                    bwallander@velaw.com and ewinandy@velaw.com;

             ix.     Davis Polk & Wardwell LLP, Attn: Stephen Piraino and Nathaniel
                    Sokol, 450 Lexington Avenue, New York, NY 10017,
                    stephen.piraino@davispolk.com and nathaniel.sokol@davispolk.com;
                    and

                                        19
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 20 of 27




                      x.   The Office of the United States Trustee for the Southern District of
                           Texas, 515 Rusk Street, Suite 3516, Houston, Texas 77002.

               e. At the expiration of the Objection Period, the Settlement Administrator shall
                  promptly pay from the Settlement Proceeds one hundred percent (100%) of
                  the expenses requested in the Expense Statement, except for any expenses that
                  are subject to an objection pursuant to subparagraph (f) below.

               f. In the event any Class Member has an objection to an Expense Statement,
                  such objecting party shall, within the Objection Period, serve upon Notice
                  Parties a written notice of objection (the “Objection Notice”), setting forth (i)
                  the identity of the owner number(s) and well name(s) as they appear on the
                  check stubs of the putative member of the Settlement Class and (ii) the
                  precise nature of the objection and the amount at issue. Thereafter, the
                  objecting party and Class Counsel shall attempt to resolve the objection
                  consensually. If the parties are unable to reach an agreement on the objection
                  within ten (10) days after service of the Objection Notice, the Class Counsel
                  shall file a request for payment together with the Objection Notice, with the
                  Court, at which time the Court will consider and dispose of the Objection
                  Notice, if requested. However, the Settlement Administrator shall be
                  authorized to pay any portion of the Additional Expenses from the Settlement
                  Proceeds that are not the subject of an Objection Notice.

E.     The Requested Class Representatives Fee is Reasonable Under Tenth Circuit
       Federal Common Law.

       21.     Federal courts regularly give incentive awards to compensate named plaintiffs in

class actions such as this. See Cecil Fee Order at ¶34 (incentive awards are meant to compensate

class representatives for “the work they performed – their time and effort invested in the case

and the risks they take.”); see also, e.g., UFCW Local 880-Retail Food v. Newmont Mining

Corp., 352 Fed. Appx. 232 (10th Cir. 2009) (“Incentive awards [to class representatives] are

justified when necessary to induce individuals to become named representatives… Moreover, a

class representative may be entitled to an award for personal risk incurred or additional effort

and expertise provided for the benefit of the class.”); Chieftain v. Laredo Petroleum, 2015 WL

2254606, at *4-5 (“Case contribution awards are meant to ‘compensate class representatives for

their work on behalf of the class, which has benefited from their representation.’”) (citing In re

Marsh ERISA Litig., 265 F.R.D. 128, 150 (S.D.N.Y. 2010)); Rodriquez v. West Publ’g Corp.,

                                                20
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 21 of 27




563 F.3d 948 (9th Cir. 2009) (“Incentive awards… are intended to compensate class

representatives for work done on behalf of the class….”). An incentive award is not just hourly

compensation; rather, it is intended to be an incentive for one or more class members to step

outside their comfort zone, enter the fray of litigation, be burdened with document discovery, be

embroiled in the constant stress of litigation, expose themselves to the scrutiny of a deposition,

sit as a litigant in open court, and face the fear of possible retaliation. Kyle Allan Taylor, Tony

R. Whisenant, Stanley Ray Born, and Ronda Jean Born accepted this challenge, and they are

entitled to be compensated for their service to the Class.

       22.     The services for which incentive awards are given typically include “monitoring

class counsel, being deposed by opposing counsel, keeping informed of the progress of the

litigation, and serving as a client for purposes of approving any proposed settlement with the

defendant.” Cecil Order at ¶35 (citing Newberg §17:3). The award should be proportional to the

contribution of the plaintiff. Id. (citing Phillips v. Asset Acceptance, LLC, 736 F.3d 1076, 1081

(7th Cir. 2013) (if the lead plaintiff’s services are greater, her incentive award likely will be

greater); Rodriquez, 563 F.3d at 960 (incentive award should not be “untethered to any service or

value [the lead plaintiff] will provide to the class”); Newberg §17:18).

       23.     Class Representatives seek an award of two percent of the Settlement Proceeds to

be divided in thirds with one-third to Mr. Taylor, one-third to Mr. Whisenant, and one-third to

spouses Mr. and Mrs. Born as a Class Representative Fee. This request is based on the

demonstrated risk and burden they have undertaken here, as well as compensation for their time

and effort. See generally, Taylor Decl.; Whisenant Decl.; Born Joint Decl.; and Class Counsel

Decl. at ¶ 52. Their request is consistent with such awards in other cases in state and federal

courts within the Tenth Circuit, as well as federal courts across the country. See, e.g., Fitzgerald



                                                 21
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 22 of 27




Farms, LLC v. Chesapeake Operating, L.L.C., No. CJ-2010-38, 2015 WL 5794008, at *9 (Okla.

Dist. Ct. Beaver County, July 2, 2015) (“The incentive award sought is consistent with such

awards in other cases. Oklahoma courts have typically awarded class representatives in royalty

owner class actions approximately 1-2% of the settlement”); Velma-Alma Indep. Sch. Dist. No.

15 v. Texaco, Inc., No. CJ-2002-304 (Okla. Dist. Ct., Stephens County 2005) (awarding 1-2% of

total settlement amounts); Robertson v Sanguine, Ltd., No. CJ-02-150 (Okla. Dist. Ct., Caddo

County 2003) (awarding 1% class representative fee); Continental Resources, Inc. v. Conoco,

Inc., No. CJ-95-739 (Okla. Dist. Ct., Garfield County 2005) (“Court awards to Class

Representatives of 1% of the common fund are typical in these types of actions, with some

awards approaching 5% of the common fund.”); Fankhouser v. XTO Energy, Inc., No.

CIV-07-798-L, 2012 WL 4867715, at *3 (W.D. Okla. Oct. 12, 2012) (incentive awards totaling

$100,000.00); Allapattah Servs., Inc. v. Exxon Corp., 454 F.Supp.2d 1185, 1218 (S.D. Fla. 2006)

(1.5% of the $1.06 billion dollar fund, equaling $15,900,000.00 to be split among nine class

representatives and stating “[t]here is ample precedent for awarding incentive compensation to

class representatives at the conclusion of a successful class action”); In re Linerboard Antitrust

Litig., 2004 WL 1221350, at *18-19 (E.D. Pa. June 2, 2004) (finding “ample authority in this

district and in other circuits” for total incentive awards of $125,000.00).

       24.     Messrs. Taylor and Whisenant, and Mr. and Mrs. Born have pursued the class

claims vigorously. Their respective declarations show they monitored the litigation, stayed in

contact with Class Counsel, reviewed documents as requested, traveled to and attended

depositions, remained available to discuss and advise as the settlement negotiations unfolded,

and read and signed the Settlement Agreement, including its exhibits. Taylor Decl. at ¶¶ 8-17, 26;

Whisenant Decl. at ¶¶ 11 – 15, 24; and Born Jt. Decl. at ¶¶ 5-13. Their declarations provide



                                                 22
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 23 of 27




evidence of their vigorous involvement in the claims presented and their contributions to this

case up and until settlement. In the event of an appeal, the Class Representatives will spend

additional time conferring with Class Counsel and reviewing additional pleadings. Taylor Decl.

at ¶ 26; Whisenant Decl. at ¶ 24; and Born Jt. Decl. at ¶¶ 20, 22. Accordingly, the Court agrees

that the Class Representatives have contributed substantially to the prosecution and resolution of

this case.

        25.    Notably, the Court also finds that Messrs. Taylor and Whisenant, and Mr. and

Mrs. Born were never promised any recovery or made any guarantees prior to filing the

underlying Class Action or the Born Action, nor at any time during the pendency of this

bankruptcy proceeding. Taylor Decl. at ¶ 29; Whisenant Decl. at ¶ 27; and Born Jt. Decl. at ¶ 23.

The Class Representatives all fully support the Settlement as being fair, reasonable, and

adequate, regardless of any case contribution fee that may be awarded. Id. Likewise, none of

these individuals has any conflicts of interest with Class Counsel or any absent class member. Id.

        26.    Because Messrs. Taylor and Whisenant, and Mr. and Mrs. Born have dedicated

time, attention, and resources to this Class Lawsuit and to the recovery of underpaid royalty on

behalf of the Settlement Class, the Court finds they are entitled to a Class Representatives Fee to

reflect the important role that they played in representing the interests of the Settlement Class

and in seeing negotiations through to achieve and implement the Settlement. The Court finds

their request for an award of two percent of Settlement Proceeds to be fair and reasonable and

supported by the evidence presented. Therefore, the Court awards a Class Representatives Fee in

the amount of $100,000.00, which is two percent of the Settlement Proceeds as adjusted, to be

divided one-third to Kyle Allan Taylor, one-third to Tony R. Whisenant, and one-third to

spouses Stanley Ray Born and Ronda Jean Born.



                                                23
     Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 24 of 27




F.     Finality of Order

       27.     Any objecting Settlement Class Member that wishes to appeal this Order must file

a notice of appeal within (14) days of entry of this Order pursuant to Bankruptcy Rule 8002 and

must elect either to: (a) appeal only the objecting Settlement Class Member’s portion of the

Class Fees and Expenses (including the Class Representatives Fee), which is hereby severed

from the rest of the case so as to not delay the final judgment for all other Settlement Class

Members; or (b) appeal on behalf of the entire Settlement Class; provided that if the objecting

Settlement Class Member purports to appeal on behalf of the entire Settlement Class any of the

Class Fees and Expenses, or does not definitively choose option (a) or (b) above, each such

objecting Settlement Class Member who appeals may be required to post a cash appeal bond to

be set in the Court’s sole discretion, not to exceed an amount sufficient to reimburse Settlement

Class Counsel’s appellate fees, Settlement Class Counsel’s expenses, and the lost interest for one

year to the Settlement Class caused by the likely delay.

       28.     Any appeal of any challenge affecting this Order Approving and Awarding Class

Counsel Fees and Expenses shall not disturb or affect the finality of the Judgment (I) Directing

the Application of Bankruptcy Rule 7023 (II) Certifying the Settlement Class for Settlement

Purposes Only, (III) Finally Approving the Settlement Agreement, and (IV) Granting Related

Relief (the “Judgment”) [ECF _____].

       29.     The Class Representatives and the Settlement Class are hereby authorized to take

any and all actions necessary and appropriate to implement the terms of this Order.

       30.     This Court retains jurisdiction to construe, interpret, enforce, and implement the

Settlement Agreement, the Judgment, and this Order Awarding Administration Expenses and

Class Counsel Fees and Expenses.



                                                24
    Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 25 of 27




IT IS SO ORDERED

Signed ______.

                                   _____________________________
                                   DAVID R. JONES
                                   UNITED STATES BANKRUPTCY JUDGE




                                     25
 Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 26 of 27




Document comparison by Workshare 9.5 on Friday, July 10, 2020 2:29:38 PM
Input:
                    file://C:\Users\charl\OneDrive\Diamond
                    McCarthy\Sheridan\FFH Certificate of No
Document 1 ID
                    Objection\Sheridan I - Ex 3 - Prop Order Re Fees and
                    Expenses - Original.docx
                    Sheridan I - Ex 3 - Prop Order Re Fees and Expenses -
Description
                    Original
                    file://C:\Users\charl\OneDrive\Diamond
                    McCarthy\Sheridan\FFH Certificate of No
Document 2 ID
                    Objection\Sheridan I - Ex 3A - Prop Order Re Fees and
                    Expenses - Clean.docx
                    Sheridan I - Ex 3A - Prop Order Re Fees and Expenses -
Description
                    Clean
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                  6
Deletions                                   8
Moved from                                  0
Moved to                                    0
 Case 20-31884 Document 203-2 Filed in TXSB on 07/10/20 Page 27 of 27




Style change                          0
Format changed                        0
Total changes                        14
